Citation Nr: 0712384	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, originally claimed as a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1960 to 
May 1961.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

To support his claim, the veteran testified at a hearing at 
the RO in August 2004 before a local Decision Review Officer 
(DRO).

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A November 1997 rating decision determined the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim for service connection for a 
psychiatric disability - which, in the absence of an appeal, 
became final and binding on the veteran.

3.  The additional evidence submitted since that November 
1997 rating decision, by itself, or when considered with the 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate this claim and 
does not raise a reasonable possibility of substantiating it.

CONCLUSION OF LAW

The November 1997 rating decision is final.  New and material 
evidence has not been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).



Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in a case, as here, involving a petition to 
reopen a previously denied and unappealed claim, VA must 
notify the claimant of the evidence and information that is 
necessary to reopen the claim, and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that, in 
the context of a claim to reopen, the VCAA requires the 
Secretary of VA to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case at hand, a November 2003 RO letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the underlying claim for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and to 
submit any further evidence that was relevant to his claim.  
The letter also informed him that he first needed to submit 
new and material evidence to reopen this previously denied 
claim, before having it readjudicated on the underlying 
merits.

The November 2003 letter defined new and material evidence 
and informed the veteran that he needed evidence showing his 
acquired psychiatric disorder had existed since his active 
military service.  The RO certified his appeal to the Board 
prior to the Court's decision in Dingess/Hartman, so he was 
not informed how downstream disability ratings and effective 
dates are determined and the type evidence impacting those 
downstream issues.  Since, however, the Board is denying the 
veteran's petition to reopen his claim, the downstream 
disability rating and effective date elements of his claim 
are moot.  So not receiving VCAA notice concerning those 
additional elements of his claim is not prejudicial.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, the reports from the private 
facilities he identified, and the transcript of his RO 
hearing.  The Board also sees the RO requested that the 
Social Security Administration (SSA) provide any records 
concerning the veteran's receipt of disability benefits from 
that agency, and a September 2004 SSA letter in response 
advised the RO that no records pertaining to the veteran were 
located there.  38 C.F.R. § 3.159(c)(2) (2006); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In summary, the VCAA's provisions have been considered and 
complied with.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  He was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran served in the U.S. Marine Corps from March 1960 
to May 1961.  In June 1986, he applied for service connection 
for an acquired psychiatric disorder (nervous condition) that 
he asserted had existed since 1960.  He indicated on his 
claim application (VA Form 21-526) that he had been treated 
for the disorder at Tripler Army Hospital, Hawaii, 
Bridgewater State Hospital, and at the VA Medical Center 
(VAMC) in Brockton, MA.

The veteran's service medical records show that no relevant 
abnormalities were noted during his March 1960 military 
enlistment examination; the only notation concerned scars on 
his left arm and left little finger.  He was deemed 
physically fit for active military service.

A December 1960 entry in the service medical records 
indicates that, by approximately April 1960, the veteran had 
become a frequent visitor at sick call.  The examiner noted 
the veteran reported a productive cough of 8 months' 
duration, and that he had been treated with antihistamine 
agents at different medical facilities.  Examination revealed 
his chest as clear to auscultation.  He was referred to 
Tripler Army Medical Hospital, Hawaii, for further evaluation 
and treatment.

The January 1961 Tripler Narrative Summary reflects that the 
veteran was an inpatient for 25 days.  He complained of long-
term symptoms and that he had a persistent tired feeling.  He 
reported that he smoked a half-pack of cigarettes daily.  
Physical examination and diagnostic tests yielded no positive 
findings.  While on the ward, he complained only of a mild 
productive cough.  The discharge diagnosis was chronic 
bronchitis, organism unknown, and he was discharged to duty.  
An early February 1961 entry reflects issuance of a temporary 
profile of P3, U1, L1, H2, E3, S1 for chronic bronchitis, 
which exempted him from physical exertion.

A late February 1961 entry notes the Tripler evaluation and 
diagnosis, that the veteran's symptoms were mild, and that 
the records showed that a rather thorough work-up revealed no 
other chest disease.  But since that work-up, he had been 
seen in sick bay six times during the prior month, and on 
none of those occasions were there any positive physical 
findings.  He complained of yellow sputum but was unable to 
produce any.  The examiner contemplated again referring him 
to Tripler, but he believed the veteran was capable of 
performing his old duties, and that he was using his 
complaints to avoid duty.  As a result, the examiner changed 
the veteran's temporary profile to all 1s, except for H and 
E, which remained the same. 

The late February 1961 consultation sheet summarized the 
above notation and indicated the veteran was treated with a 
saturated solution of potassium iodide and antibiotics and 
also included the treating examiner's opinion that he was 
using the illness to escape his duty requirements.

The March 1961 pulmonary clinic consult reflects that the 
examiner noted the veteran was well known to him, and that he 
had undergone an extensive work-up that excluded (meaning 
ruled out) bronchiectasis.  Examination that day revealed the 
veteran's lungs were free of abnormalities.  The diagnosis 
was chronic bronchitis, exact cause undetermined, probably 
non-specific and aggravated by his tobacco use (referring to 
his smoking).  The examiner opined that the veteran had a 
non-specific bronchitis whereby the "vicious cycle" was 
initiated either by an emotional factor or by smoking or by 
both.  So this pulmonologist indicated he had prescribed 
discontinuance of smoking, an elixir that contained codeine 
for 15 days, and Meprobamate 400 mg in an effort to break the 
vicious cycle.  This pulmonologist also acknowledged to the 
referring physician that he was in a better position to judge 
whether the veteran was using the lung-related complaints for 
secondary gain.

A mid-March 1961 Narrative Summary notes the veteran was 
admitted to the Tripler Psychiatric Service directly from the 
Kaneohe Marine Brig after he allegedly had attempted suicide 
by hanging himself in his cell with a sheet.  He had been 
confined as a result of having gone absent without leave 
(AWOL), but he was apprehended within two hours.  He told the 
examiner that he intended to leave the islands (Hawaii) 
because he was disgusted with the Marines, as he felt that no 
one liked him.  The morning of the admission he decided to 
end it all "(in anger)" and attempted to hang himself with 
the sheet.  The examiner noted that the veteran did not 
appear to have experienced any ill effects from his brief 
attempt, as an examination at the Marine Corps dispensary 
prior to his transfer was normal.

The summary documents that the veteran gave a pre-service 
history of substantial family and personal dysfunction.  He 
never knew his father, as he walked out in 1945 and had not 
been seen since.  His mother was 43 years of age at the time 
of the examination, and he described her as a "bitch" that 
always harassed him and his brother.  He said that she threw 
both of them out of the house just before he entered the 
Marines.  He dropped out of school in the 10th grade because 
"he couldn't get along," and at home his mother was always 
on his back to get a job so she would have more money to 
spend on his sisters.  He and a friend took a car while drunk 
and not in school, and they were subsequently arrested and 
put on probation for one year.  He had a part-time job while 
in school, but because of constant arguments with his mother, 
he dropped out of school.  He also told the examiner that he 
started drinking at age 16, and that apparently accounted for 
some of the conflict with his mother.

The veteran reported that his brother started drinking even 
earlier, at age 13, and once hit his mother.  The veteran 
said he responded by choking his brother but concluded it 
"ain't worth killing my own brother for hitting a pig."  
He attempted to enlist in the Army and Air Force, but both 
branches of service rejected him because of the car incident.  
Whereas the Marines recruiter apparently spoke with his 
probation officer and his record was dropped.

The veteran admitted he did not want to enter the Marines, 
but did so to get away from home, and that he had 
difficulties adjusting.  He felt imposed on by his commanding 
officers (NCOs), and he found it difficult living in close 
quarters with other men.  He got into a fight with several 
"colored men" at Camp Pendleton because he argued with 
them, and they believe he had squealed on them to the 
sergeant.  After arriving in Hawaii, he continued to have 
disciplinary problems.  For example, he had been asked to 
square away his gear or improve his appearance during an 
inspection, and he met those requests with some hostility and 
anger.  In addition to the discomfort he felt from living in 
a small cubicle with four guys, he also felt they did not 
like him.  He had been recently (two weeks earlier) 
transferred from a supply company to an infantry company 
because of an argument with an NCO related to his gear not 
being ready for inspection.  He denied that he had been in 
any fights, though he admittedly had experienced a great deal 
of difficulty adjusting to the other men, as there was a 
great deal of cursing and verbal exchanges between them most 
of the time.

The mental status evaluation noted the veteran spoke and used 
profanity freely, and that he attributed all of his 
difficulties to the belief that nobody in the Marines Corps 
liked him.  There was no evidence of hallucinations or 
delusions, and his affect was marked chiefly by an extremely 
hostile, immature response during interviews, as he tended to 
be quite sarcastic and profane during the interview.  
The examiner assessed the veteran's motivation for continued 
military service as extremely poor, as there was a great deal 
of evidence for resistance to figures of authority, and 
attempts by him to manipulate situations to his own advantage 
when placed under routine stress of military duty.

While in the closed psychiatric ward for observation, the 
veteran was cooperative, but he remained somewhat hostile and 
angry, as reflected by his complaints about the hospital and 
being locked up.  He received no medication.  The final 
diagnosis was antisocial personality disorder, chronic and 
severe, manifested by a history of emotional deprivation 
during childhood, repeated episodes of rebellion towards 
authority, the recent suicide gesture, and a marked history 
of antisocial behavior.  The examiner determined this 
condition existed prior to service and recommended the 
veteran be administratively discharged, as the likelihood of 
recurrence of present difficulties in a military setting was 
quite high.  He subsequently was discharged in May 1961.

A May 1964 report prepared at Metropolitan Hospital, Waltham, 
MA, notes the veteran had been married for two years, and 
that his wife had initiated court action several times for 
assault and battery.  He started drinking when she left him, 
and he reportedly started stealing at his work place to meet 
her demands for money.  She reported him and he was arrested 
for larceny.  He told the examiner that he went to the house 
with a girlfriend and his wife attacked them.  He described 
how he tried to kill her with a pen gun but he missed.  He 
panicked and fled in his car, then parked and tried to kill 
himself by shooting himself in the abdomen.  He was court-
referred for evaluation.

The examiner noted the veteran appeared mildly depressed, but 
not more than the situation warranted.  The examination noted 
no abnormal findings and the examiner diagnosed personality 
disorder, passive-aggressive type.

A June 1986 VA Discharge Summary notes the veteran had 
presented for treatment for alcohol abuse.  He reported two 
past psychiatric admissions, the first being the work-up in 
service.  He told the examiner that, after leaving the 
military, he was a painter but gave it up, partially due to 
his drinking.  He also reported that he shot his wife in 1970 
because of infidelity and spent eight years in prison for 
attempted murder.  Afterwards he had incidents of alcohol and 
illicit drug abuse.  He claimed to have been married and 
divorced three times.  He was admitted for depression 
but given no medication except for Serax for agitation.

The mental status examination revealed no abnormal findings.  
The examiner interpreted the results of the Minnesota 
Multiphasic Personality Inventory (MMPI) as invalid due to 
the veteran's exaggeration of his psychopathology that led to 
a faking of illness profile.  The examiner noted a suspicion 
of secondary gain since the veteran was badly seeking service 
connection.  During his hospitalization, he reported being 
depressed all the time, but the staff observed he showed more 
of an angry affect.  During a team confrontation, he was told 
that his primary problem was alcoholism, not depression.  The 
Axis I discharge diagnosis was alcohol abuse and dependence, 
and the Axis II diagnosis was borderline personality 
disorder.

A September 1986 rating decision denied service connection, 
as the service medical records showed that no diagnosis of a 
psychiatric disability was made in service, except for the 
personality disorder.  A September 1986 RO letter informed 
the veteran of that rating decision denying his claim and 
apprised him of his procedural and appellate rights.  There 
is no indication he did not receive that letter or that the 
U.S. Postal Service returned it to VA as undeliverable.  Nor 
is there any evidence he submitted a Notice of Disagreement 
(NOD) with the decision, to initiate an appeal.  Thus, the 
September 1986 rating decision became final and binding on 
him based on the evidence then of record.  The Board sees 
that the RO received both the Metropolitan Hospital and VA 
reports after the date of that rating decision, but before 
sending the September 1986 notice letter.

In any event, the veteran again applied for service 
connection for a psychiatric disability in May 1997.  The 
evidence added to the record since the RO's prior decision 
was a statement from him to the effect that he was beaten in 
basic training almost every day because he, a non-high school 
graduate, scored higher on a test than a college graduate.  
He also said that once he was hit in the testicles with a 
rifle butt.  He asserted, as well, that he had encountered 
much difficulty in life due to the abuse he received in the 
Marines.  He was also given a VA mental status examination.

The October 1997 examination report reflects that the veteran 
told the examiner that he had suffered from stress and 
depression for many years, and that he felt quite frustrated 
that he had been unable to get a job.  He had last worked 
some four years earlier, when he was fired from a trucking 
company where he had worked for 11 years.  He also reported 
much of the history set forth above.  The examiner noted the 
veteran was unable to elicit any clear history of depression, 
that he did not have significant neurovegetative symptoms, 
and that he had no history of psychotic symptoms.  The 
examiner also noted the veteran's reported history of his 
abusive mother, but also observed that he did not manifest 
any symptoms of post-traumatic stress disorder (PTSD).

The objective mental status examination revealed no abnormal 
findings.  The examiner observed that the veteran's history 
suggested that he had experienced a number of 
neuropsychiatric consequences of abusing alcohol earlier in 
his life.  The examiner noted that the veteran might have a 
generalized anxiety disorder, and that his history also 
suggested the possibility of attention-deficit disorder, 
as well as perhaps an impulse control disorder.  The 
diagnosis was history of alcohol abuse, in remission, rule-
out generalize anxiety disorder, attention deficit disorder, 
and impulse control disorder



A November 1997 rating decision determined the veteran had 
not submitted new and material evidence to reopen his 
previously denied claim for service connection for a 
psychiatric disorder.  A November 1997 RO letter informed him 
of that decision and of his procedural and appellate rights.  
There is no indication he did not receive that letter or that 
it was returned by the U.S. Postal Service as undeliverable.  
Nor is there any indication he submitted a NOD with that 
decision, to initiate an appeal.  Thus, that decision also 
became final and binding on him based on the evidence then of 
record.  That decision is the last final decision of record.


Reopening a Previously Denied, Unappealed Claim

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim, irrespective of the 
particular basis of that denial.  The evidence, even if new, 
must be material, in that it is evidence not previously of 
record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).



The Court has further held that, in determining whether 
evidence is new and material, the credibility of the evidence 
in question is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, certain chronic conditions, per 
se, including psychoses, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



The veteran's current petition to reopen his claim was 
received in February 2003.  The evidence added to the record 
since the RO last considered his claim, in 1997, consists of 
additional statements from him, including his oral testimony 
at his RO hearing, the records of his 1964 treatment at 
Bridgewater Hospital, his VA outpatient treatment records, 
and a July 2003 report of his VA primary care provider, to 
the effect that he is unable to work due to severe depression 
and borderline personality disorder.

In identical 2003 letters to Senators Kennedy and Kerry, the 
veteran asserted that he was unprepared for the hatred and 
beatings he received in service because he did not have a 
high school diploma.  He then discussed his difficulty in 
finding employment because of his criminal record.

Although they address the veteran's treatment in 1964, the 
Bridgewater records were not available in 1986 when the RO 
initially considered his claim, though the RO attempted to 
develop the record for them.  They show the veteran was 
admitted for 35-days observation on order of the Suffolk 
Superior Court, where he awaited trial for assault with 
intent to commit murder and assault with a dangerous weapon.  
The examiner noted the veteran readily admitted the offense, 
and that he appeared somewhat indifferent to the charges, 
though he expected a sentence of as long as 15 to 20 years.

The report documents the veteran's earlier history, as 
reflected in the other evidence set forth above.  When asked 
why he was separated from the Marine Corps with a general 
discharge, he replied, I "goofed" up.  He could not 
remember why he was in the brig.  He told the examiner that 
he was in a Marines outfit that was chicken, and he disliked 
that very much.  He was singled out for the brig because his 
rifle had rust on it.  He later told the examiner it was 
because of a fight.  He said he tried to hang himself because 
he was drinking too much and everyone was on his back.  The 
admitting diagnosis was emotionally unstable personality with 
aggressive trends and alcoholism.



The examiner observed that the veteran did not appear 
psychotic, but it was easily apparent there was an underlying 
paranoid makeup that then presently could fit into the 
paranoid personality category.  It later might evolve into a 
paranoid schizophrenic category.  The examiner noted that, 
when the veteran talked about his life experiences, he tended 
to focus on his marital situation.

The veteran's VA records reflect his treatment and counseling 
for mental impairment.  An April 2003 note shows symptoms of 
depression secondary to job loss.  They also contain entries 
showing a diagnosis of borderline personality disorder.  An 
August 2004 assessment indicates the veteran's symptoms of 
depression were very unclear, and they consisted mainly of 
anhedonia, which can be induced by chronic substance abuse - 
in his case, alcohol.

At the August 2004 RO hearing, the veteran described how he 
was beaten and verbally abused in service because he 
outscored a college graduate.  He stated he was gung-ho and 
proud to be a Marine, until he learned his outfit had lost 
their colors.  He snapped and was taken to Tripler in a 
straight jacket.  After his discharge, he continued the self-
destructive actions because of his experience 
in the military.

None of the records added to the file since 1997 contains any 
opinion or comment suggesting the veteran has an acquired 
mental disorder that is service connectable, or that any of 
his current symptoms are related to his military service.  
This additional evidence, instead, essentially confirms he 
has a personality disorder, which cannot be service connected 
as a matter of express VA regulation.  See 38 C.F.R. 
§§ 3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability from aggravation due to a 
superimposed condition.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  Here, though, there is no such evidence.



The veteran's written and oral testimony is merely a 
reiteration of his previously made arguments.  So this 
evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Moreover, it is now well established that a 
layman is not qualified to render a medical opinion regarding 
the etiology of a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

In summary, the additional evidence in question is not new 
because, while it was not considered in 1997, it is 
essentially redundant of evidence that was, as it shows no 
more than what was already known.  And this evidence is not 
material because it does not tend to show the veteran has a 
psychiatric disorder that is causally related to his active 
military service in the Marines.  Neither does it otherwise 
raise a reasonable possibility of substantiating his claim.

In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted.  The 
petition to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


